             Case 2:20-mj-00410 Document 35 Filed 06/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                        :
                                                 :
    v.                                           :            MAGISTRATE NO. 20-410
                                                 :
 DAWAYNE BRIGGS                                  :

                                             ORDER

         AND NOW, this 10th day of June, 2020, upon consideration of the Government’s Motion

for Continuance and Defendant Dawayne Briggs’s opposition thereto, and for the reasons set forth

in the accompanying Memorandum, it is ORDERED the Motion (Document 32) is GRANTED.

The deadline for filing an indictment or information in the above-captioned case is CONTINUED

until July 10, 2020. For the reasons discussed in the accompanying Memorandum, the Court finds

the ends of justice served by granting this continuance outweigh the best interest of the public and

Briggs in a speedy trial. The period of delay resulting from this continuance shall therefore be

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).



                                                     BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.
